Jones, J.
(dissenting). Because I believe that the question of whether or not the Big Apple Pothole and Sidewalk Protection Corporation maps gave notice to the City of the defects injuring plaintiffs was properly decided by the jury, I respectfully dissent.
Mapping hazards is hardly an exact science. Although the symbols on the Big Apple maps were not designed to give notice of every unique defect found on the sidewalks and roads of New York City, each symbol on the map legend represents a general category of potentially hazardous defects (e.g., “Hole or hazardous depression,” “Raised or uneven portion of sidewalk,” “Pothole or other hazard”). Clearly, if no symbol or a completely different symbol is used on the map, the City does not receive notice of a given defect. It follows that where the defect could reasonably be encompassed by the symbol used on the map, the question of whether the City received notice of that defect is for the factfinder and not one that can be easily answered as a matter of law.
Plaintiff D’Onofrio was injured when he tripped over a combination of the movement of a loose metal grating and the broken cement alongside the edge of that grating. In the area where he fell, the Big Apple map depicted the defect as a “[r]aised or uneven portion of sidewalk.” In my view, the gap created from the crumbling cement alongside the grating was an irregularity in elevation and could reasonably have been included under the category of “uneven . . . sidewalk”—it was at least a close call. This is not a case where a wrong symbol representing a different category of hazards was used (compare Camacho v City of New York, 218 AD2d 725 [2d Dept 1995] [no notice to the City where plaintiff was injured by a one foot deep hole but map symbol used was “raised or uneven sidewalk” rather than “hole or hazardous depression”]). To the contrary, no other symbol on the legend could more closely describe the instant hazard. As such, the question of notice to the City was properly resolved by the jury. Because the jury found that the City received notice, I would reverse the order of the Appellate Division and remit on the issue of apportionment of liability.
Plaintiff Shaperonovitch was injured when she tripped over an elevation on the sidewalk. Although such a defect would *587properly be depicted as a straight line (the symbol representing a “[rjaised or uneven portion of sidewalk”), the ambiguous symbols used on the map were: (1) a diamond disconnected horizontally through the middle (or two letter “V”s, one upside down), (2) a straight line, and (3) a mark resembling a poorly drawn “X” or a pitchfork prong. I disagree with the majority that these symbols are meaningless. To the contrary, a deliberate mark on the map gives notice to the City of some defect— rather than no defect at all—at that location. As to which specific defects were depicted, the symbols could be reasonably interpreted in several ways. In my view, the question of whether the symbols were meaningless or whether they gave notice of one or more separate defects is not one that could be determined as a matter of law—the issue was properly resolved by the jury. Accordingly, I would affirm the order of the Appellate Division.
Chief Judge Kaye and Judges Ciparick, Graffeo and Read concur with Judge Smith; Judge Jones dissents and votes to reverse in a separate opinion in which Judge Pigott concurs.
In D’Onofrio v City of New York: Order affirmed, with costs.
Chief Judge Kaye and Judges Ciparick, Graffeo and Read concur with Judge Smith; Judge Jones dissents and votes to affirm in a separate opinion in which Judge Pigott concurs.
In Shaperonovitch v City of New York: Order reversed, with costs, and complaint dismissed.